Voto disidente del
Juez Asociado Señor Negrón García,
al cual se une el Juez Asociado Señor Hernández Denton.
En nuestro sistema de adjudicación aspiramos siempre a una mayor aproximación al ideal de la verdad y de la justicia; con más vehemencia en la aplicación de la Ley Electoral de Puerto Rico y en la axiología neutral que la apuntala. De esa forma evitamos que los principios rectores que la inspiran se conviertan, al decir de Natalio Botana, en “máscaras o es-pejos deformantes: [que] esconden cosas y condicionan la re-presentación política”.(1) Después de todo, las “leyes electo-rales sirven para alcanzar ciertos objetivos (valores) y para eludir otros: son valiosas, regulares o desvaliosas”.(2) Al juz-*493gar, es misión por excelencia del Poder Judicial imprimirle la máxima escala valorativa.
El silencio y la imperfecta disposición estatutaria en cuanto al dolo y fraude, como razones de descalificación de un candidato a un puesto electivo, no son óbices para soste-ner esta causa de acción. “[E]l legislador no puede anticipar nunca todas las posibilidades imaginables en el elenco de si-tuaciones en que la dinámica y conducta humanas se desen-vuelven.” P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980). El interés constitucional de poder participar como aspirantes o candidatos en un proceso electoral, “[n]o es absoluto ni existe el alegado derecho fundamental a ser candidato a un puesto electivo”. García v. Luciano, 115 D.P.R. 628, 630 (1984); Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 25 (1978). Si un aspirante o candidato electo no cumple con los requisitos constitucionales y le-gales, o viola cualesquiera de sus disposiciones electorales, se expone a ser judicialmente descualificado. Tonos Florenzán v. Bernazard, 111 D.P.R. 546 (1981); García v. Luciano, supra, pág. 630.
A través de este prisma, el decreto judicial del Tribunal Superior, Sala de San Juan (Hon. Pedro López Oliver, Juez), plasmado en su respetable Sentencia de 18 de mayo de 1988, es parcial e inconcluso. No reinvindica totalmente los valores constitucionales de integridad, pureza, legitimidad e impar-cialidad declarados en el Art. 1.002 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3002. Para darles vigencia de-bimos expedir el auto, modificarla y, como remedio ineludi-ble, descualificar a la Sra. Rosa M. Ramírez Pantojas como aspirante a la nominación de Representante por el Distrito Núm. 3 de San Juan en los procedimientos de primarias in-ternas del Partido Nuevo Progresista (P.N.P.) a celebrarse el 12 de junio de 1988.
Reproduzcamos la cronología fáctica que nutre este singular drama conforme con las determinaciones de hecho e *494inferencias de la ilustrada sala sentenciadora, según comple-mentadas por nuestro análisis integral apelativo de la prueba documental.(3)
r — H
Carlos J. Calcador Berrios, mcumbente en el Distrito Núm. 3 de San Juan a la Cámara de Representantes por el P.N.P., durante junio de 1987, participó en el proceso de se-lección interna de dicho partido y resultó nominado para el mismo cargo. Alba Iris Rivera Ramírez, conocida pública-mente como Albita Rivera —hija de Rosa María Ramírez Pantojas— es al presente senadora por dicha agrupación po-lítica.
Para esa época, ella y varios ciudadanos llegaron a la con-clusión de que las labores del representante Calcador Be-rrios no fueron satisfactorias. Por tal motivo, ella estimó oportuno abstenerse de postularse nuevamente para un es-caño senatorial y optó por aspirar a representante por el mencionado Distrito Núm. 3. A tales efectos, a finales de 1987 inició activamente su campaña. Como insignia escogió un “coco” con la frase sobrepuesta de “Estoy con Albita”. Conjuntamente se hicieron banderas, rótulos y pasquines, los cuales distribuyeron por todo el precinto. Toda esta propaganda contenía el símbolo de referencia y, en algunos, su retrato.
Así las cosas, durante ese período se rumoró que el Par-tido Popular Democrático (P.P.D.) podría impugnar su candi-datura por razones de residencia. La senadora Rivera Ramírez se reunió con el Comisionado Electoral del P.N.P. y sus abogados. Transcurrió el tiempo. En vista de que se *495aproximaba el 15 de marzo de 1988 —fecha límite para la presentación de la declaración de intención de aspirantes a puestos electivos— por recomendación del referido Comisio-nado Electoral desistió a esa nominación. Comenzó entonces un proceso para reclutar otros candidatos que pudieran co-rrer en las primarias contra Calcador Berrios. La búsqueda fue infructuosa.
Ante la ausencia de candidatos, su señora madre Rosa María Ramírez Pantojas se ofreció. Poseía vasta experiencia en el campo político y como afiliada al P.N.P. había partici-pado activamente en ese precinto. Por años su residencia fue y ha sido un comité de campaña.
El 15 de marzo de 1988 presentó ante la Comisión Estatal de Elecciones el formulario informativo requerido por ley. En el formulario informativo usó el nombre de Rosín (Al-bita) Ramírez y manifestó su intención de participar, aunque juró con su nombre oficial. Sin embargo, usó la misma insignia que estaba utilizando en su campaña previa su hija Rivera Ramírez. Ese mismo día, esta última “celebró una conferencia de prensa en la cual, en esencia, señaló que no daría a la oposición la oportunidad de acudir a los tribu-nales; que su señora madre había radicado su candidatura por el escaño representativo número 3 de San Juan, que después que su señora madre fuera electa en las primarias y fuera electa nuevamente el 8 de noviembre de 1988 renun-ciaría al escaño, procediendo el partido a nombrar la suce-sora, asegurando a los periodistas que ella sería la selec-cionada. Informó además que haría toda la campaña a favor de su madre y confirmó que dicha candidatura era lo que se conoce como una ‘candidatura de agua”’. (Énfasis suplido.) Anejo I, pág. 7.
Aunque su madre Rosa M. Ramírez Pantojas no estuvo presente en dicha conferencia, de la prueba razonablemente inferimos que desde su incepción en todo momento estuvo concientemente en connivencia y de acuerdo con su hija Ri*496vera Ramírez para realizar el plan preconcebido de postu-larse y, de resultar electa, renunciar a su favor al escaño. Abona a esta conclusión la apreciación del foro de instancia de que “podríamos hacer tal inferencia, dada la estrecha re-lación familiar que existe entre madre e hija y por el hecho de que tampoco tenemos evidencia de que la codemandada, Rosa María Ramírez Pantojas, negara las manifestaciones de su hija”. Anejo I, pág. 6.
Pocos días después de esta conferencia de prensa, la se-nadora Rivera Ramírez se percató del alcance de sus expre-siones y de que sus propósitos eran indebidos. Posterior-mente estuvo hospitalizada. Durante todo este período y hasta el 11 de mayo —fecha de la celebración de la vista judicial en el caso de autos— reflexionó. Como resultado, “cam-bió de parecer sobre sus intenciones de que su señora madre fuera una ‘candidata de agua’”. Anejo I, pág. 8. Bajo jura-mento testificó “que reconoce que ha perdido la oportunidad de aspirar al cargo de Representante por el Precinto 3 de San Juan y que está trabajando activamente como direc-tora de campaña de su señora madre con el propósito de que ésta ocupe la posición”. (Énfasis suplido.) Anejo I, pág. 6.
Aproximadamente dos (2) semanas antes, previa reunión de líderes del precinto en donde ambas estuvieron presentes, se determinó que no se utilizarían las banderas ni los car-teles antes usados que contenían imágenes y expresiones re-ferentes a Rivera Ramírez. Se comenzó la planificación de una campaña que proyectara la imagen de Rosa María Ramí-rez Pantojas. La campaña no se llevó con todo vigor, pues ellas dedicaron todos sus esfuerzos al proceso de recusa-ciones. La señora Ramírez Pantojas ha declarado pública-mente que si es electa no dejaría el escaño “a su hija”. Anejo X, pág. 115.
*497I-H hH
No albergamos dudas de que los hechos reseñados reve-lan que Alba Iris (Albita) Rivera Ramírez y su madre Rosa M. Ramírez Pantojas, consciente, voluntaria, premeditada-mente y en común acuerdo, planificaron toda la estrategia para la nominación de ésta como aspirante al cargo de Re-presentante por el Distrito Núm. 3 de San Juan. De esa forma, por mediación de su madre, competiría para esa no-minación sin estar cualificada, bajo la creencia de que consti-tucionalmente estaba impedida por carecer del requisito de residencia. Estos planes se iniciaron inmediatamente y tu-vieron como efecto a corto y a largo plazo obligar la celebra-ción de primarias a través de una aspirante ficticia.(4)
Surge del documento oficial denominado Formulario in-formativo para aspirantes a puestos electivos (intención de candidatura) que Rosa María Ramírez Pantojas, sin re-servas, usó acomodaticiamente el sobrenombre ficticio de “Albita”, denominación ajena a toda su realidad personal y circunstancial, pública y privada. En la consecución de ese fin, preséntó además ante la Comisión Estatal de Elecciones, como insignia, identificación de papeleta y, como símbolo de campaña, un “coco” con el lema de “Estoy con Albita”. La estrategia política publicitaria era y es evidente: evocar en los electores frente al adversario Calcador Berrios el nom-bre de su hija Albita Rivera como la candidata en propiedad.
Más aún, la campaña publicitaria desplegada incluía un retrato de la candidata real tras bastidores Albita Rivera. Toda esta prueba testifical y documental es demostrativa de que ella de facto era, desde noviembre de 1987 hasta la cele-bración de la vista judicial el 11 de mayo de 1988, la candi-*498data a las primarias internas del P.N.P. La paradoja de esta situación —de la cual su señora madre Ramírez Pantojas no puede desvincularse— es que ambas iniciaron un curso de acción unitario y confabulatorio que culminó con una candi-datura en contravención de los procesos electorales —cre-ando así confusión en el electorado afiliado al referido parti-do— que sólo detuvieron pocos días antes y en atención a la presentación de la demanda judicial.
rH h — I HH
¿Qué efectos jurídicos tiene bajo nuestro ordenamiento jurídieo-electoral este trasfondo fáctico? Concluimos que el 15 de marzo de 1988, fecha en que la aspirante Rosa María Ramírez Pantojas suscribió, juró y presentó en la Comisión Estatal de Elecciones el formulario sobre intención de nomi-narse por su partido a la posición de Representante por el Precinto Núm. 3 de San Juan, carecía en lo absoluto y no tenía verdadera intención de ser una candidata bona fide. Este hecho indisputable, medular en el curso decisorio, la descalifica por violar el texto y espíritu de la Ley Electoral de Puerto Rico, preceptivo de que todo elector aspirante a una nominación “acepta ser postulado como candidato . . 16 L.P.R.A. see. 3164. Nos explicamos.
■ En todo diseño electoral existe una correlación recíproca, a título de pacto de dimensión tripartita, que se proyecta entre el candidato y los electores que suscriben inicialmente su petición de primarias al partido político al cual pertenecen y, finalmente, la ciudadanía participante en las elecciones ge-nerales. El elemento cardinal en esa relación es la con-fianza que intrínsecamente genera la candidatura, de que la aspiración es legítima, personal e intransferible.
En la medida en que Rosa M. Ramírez Pantojas —al mo-mento de jurar y presentar su declaración de candidatura en la fecha límite fijada por la ley— no tenía verdaderamente ninguna intención de serlo, quedó ab initio descualificada. *499Únicamente la inminencia del pleito y su posterior ventila-ción la movió a variar cualificadamente su postura para de-clarar que, de ser electa, no dejaría el escaño “a su hija”.
La naturaleza especial e interés público de que está re-vestida en todas sus etapas la elección de candidatos, lejos de hacer inaplicable la doctrina general relativa al vicio del con-sentimiento por dolo o fraude —consistente aquí en la ausen-cia de una intención real de aspirar al cargo— reclama- su más estricta aplicación como único mecanismo para no sub-vertir la razón lícita en que se funda. Desde su incepción, la trama urdida para defraudar y confundir a los electores constituye en sí misma —por su propia e inherente condición fraudulenta— un vicio de índole moral que constitucional-mente el Poder Judicial no puede convalidar y dar por bueno. Repetimos, toda candidatura es en sí un pacto de la más alta categoría en el orden jurídico y social del derecho público electoral. Cuando la candidatura no representa un compro-miso y consentimiento real, de buena fe, sino que es producto de una conducta dolosa, ello ofende la moral y espíritu y, desde su génesis, está herido de muerte. En sus entrañas lleva el vicio del engaño. Ante ese cuadro revelador, no po-demos auspiciar una candidatura que nace espuria y procede de un comportamiento maculado en su intrínseco valor social por el germen del fraude. Este cuadro no es susceptible de generar confianza pública, desvirtúa el propósito de su crea-ción y niega al sistema su verdadera esencia como instru-mento de utilidad social.
1 — 4 <1
Una nota final cautelar. Es indudable que toda esta trama, en el fondo, nace y se proyecta por el amor materno-filial de las protagonistas y sus legítimos deseos de servir a una causa e ideal político. Respetamos los mismos. Sin embargo, es menester reconocer que esos sentimientos fami-liares y convicciones aquí no fueron válidamente encauzados. *500Ciertamente no constituyen excusas para refrendarlos y menos para que debilitemos la integridad del proceso electoral que es la salvia que da vida al árbol representativo de nuestro sistema democrático.
Por los fundamentos expuestos, disentimos. Expedirí-amos el auto y modificaríamos la sentencia del tribunal de instancia a los fines de declarar que la Sra. Rosa M. Ramírez Pantojas está descualificada de aspirar a la nominación de Representante por el Distrito Núm. 3 de San Juan por el P.N.P.

 Véase N. Botana, Las Leyes Electorales, citado por N.P. Sagúes, Régi-men Electoral y Legitimidad Política, 1983-C Rev. Jur. Arg. La Ley 781 (1983).


 Sagües, supra.


 Sobre el particular, conocida es la norma de que en la etapa apelativa estamos en iguales condiciones que los foros de instancia para apreciar la prueba documental y arribar a nuestras propias conclusiones. Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986).


 Albita Rivera admitió en la conferencia de prensa celebrada el 15 de marzo de 1988 que había escogido el nombre de su madre para que sea “quien me represente ahí”.